Citation Nr: 0211013	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-03 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
diabetic peripheral neuropathy of the right lower extremity. 

2.  Entitlement to a rating in excess of 10 percent for 
diabetic peripheral neuropathy of the left lower extremity. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
August 1979 and from June 1988 to November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO awarded service connection 
for diabetic peripheral neuropathy of the right and left 
lower extremities and assigned each disability a 10 percent 
evaluation.  During the course of the appeal, the claims file 
was transferred to the RO in St. Petersburg, Florida.

In this case, as the November 1998 rating action was the 
initial grant of service connection for diabetic peripheral 
neuropathy of the right and left lower extremities, VA must 
consider whether staged ratings could be assigned for these 
disabilities.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In July 2000, the Board remanded the veteran's claims to the 
Cleveland, Ohio RO for additional development, to include a 
VA examination.  The case has been returned to the Board and 
is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.  The veteran failed to report for a scheduled VA 
neurological examination on several occasions that the Board 
determined was necessary for proper adjudication of his 
claims for higher ratings for his service-connected diabetic 
peripheral neuropathy of the right and left lower 
extremities. 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
diabetic peripheral neuropathy of the right lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.655 (2002).  

2.  The criteria for a rating in excess of 10 percent for 
diabetic peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issues on 
appeal.  The veteran's service medical records and post-
service treatment records have been obtained.  In addition, 
the appellant was scheduled for several VA neurological 
examinations for which he failed to appear.  Furthermore, the 
statement of the case and supplemental statement of the case 
informed the veteran of the pertinent laws and regulations 
and the evidence necessary to substantiate his claims.  
Finally, the veteran was informed of the notice and duty to 
assist provisions of the VCAA in a letter from the RO, dated 
in September 2001.  As such, the Board finds that the duty to 
assist was satisfied and the case is ready for appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  See also VAOPGCPREC 16-92 (published at 57 Fed. Reg. 
49,747) (1992). 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2002).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3 (2002).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues on appeal stem from the initial awards of 
service connection and the assignment of initial evaluations 
for the veteran's disabilities.  

In July 2000, the Board remanded the claims to the RO to have 
the veteran examined by a neurologist in order to provide 
complete clinical findings as to the level of disability with 
respect to the service-connected peripheral neuropathy of the 
right and left lower extremities.  However, the record shows 
that the veteran failed to report for neurological 
examinations scheduled on March 14, 2001, November 27, 2001 
and April 25, 2002.  The RO noted that appointment letters 
were mailed on February 6, 2001, November 15, 2001 and on 
March 26, 2002 to the veteran's then current addresses.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (2002).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2002).

As the appellant failed to report for the VA neurological 
examinations scheduled for him, and has offered no good 
reason for the failure to so report, the Board, under the 
provisions of 38 C.F.R. § 3.655(b), must deny his claims for 
higher evaluations for his service-connected diabetic 
peripheral neuropathy of the right and left lower 
extremities. 


ORDER

A rating in excess of 10 percent for service-connected 
diabetic peripheral neuropathy of the right lower extremity 
is denied.  

A rating in excess of 10 percent for service-connected 
diabetic peripheral neuropathy of the left lower extremity is 
denied.



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

